MEMORANDUM **
Basel Abdulnour, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the IJ’s finding that Abdulnour’s incarceration for a single twenty-day period during the two years he served in the Syrian military was not on account of his Christian beliefs, in that Abdulnour acknowledged that the incarceration resulted from his refusal to prepare breakfast for a superior officer. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000) (recognizing that the petitioner bears the burden of demonstrating that persecution occurred on account of an enumerated ground). The IJ’s finding that the other mistreatment described by Abdulnour did not rise to the level of *598persecution is also supported by substantial evidence. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (finding no persecution where alien was teased, bothered, discriminated against, and harassed because of her Pentecostal religious beliefs).
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.